Case 1:18-cr-00509-GBD Document 461 Filed 11/20/19 Page 1 of 1

 

 

   
  
 

 

 

 

 

 

 

 

Law OFFICES USDC SDNY °
LAZZARO LAW FIRM, P.G DOCUMENT
360 COURT STREET
SUITE 3 ELECTRONICALLY FILED

BROOKLYN, NEW YORK 11231 POL #

TELEPHONE: (718). 488-1900 TR

TELECOPIER: (718) 488-1927 DATE FILED: NOV 20 OF:
Lance ° EMAIL: LAZZAROLAW@AOL.COM ’ - > —

* ADMITTED IN NY & NJ
RANDALL LAZZARO *
JAMES KILOUFF °*
JAMES KIRSHNER
ROGER GREENBERG
November 20, 2019
Honorable George B. Daniels 7 ——S0 ORDERED
United States Courthouse . The December:17, 2019
500 Peart Street i sentencing is atijourned t
New York, New York 10007-1312 NOV 2 0 2019 “Cpa. 33, 2020 at 10: 00 a.m.
Re: United States v. Diyora Ashirova 1 KA 5. Donk,
Case No.: 1:18-cr-00509-GBD-1 -HON]GE GE ‘ DANIELS"

Dear Judge Daniels:

As your Honor is aware, I represent Diyora Ashirova with regard to the above-referenced
Court matter that is scheduled for sentencing on December 17, 2019.-Please be advised that my client
has retained Consulting Project Inc. to provide supplementary material to the PSR and therefore
needs additional time. I am respectfully requesting an adjournment of Ms. Ashirova’s sentencing to
a date in Jaunary 2020 or later. The Government, by AUSA Daniel Nessim, has no objections to this
adjournment request. This is defense’s second request for an adjournment of the sentencing. The
previous request was granted by your Honor. Thank you for your attention herein. Please contact me
if you have any questions or need any additional information.

Very truly yours,
LAZZARO LAW FIRM, P.C.

BY: /sf
JAMES KILDUFF

cc.: AUSA Daniel Nessim
via e-mail: Daniel.Nessim@usdoj.gov

AUSA Matthew Hellman !
via e-mail: Matthew.Hellman@usdoj.gov
